Citation Nr: 1815375	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-20 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2014 and December 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In correspondence dated March 2017, the Veteran withdrew the claim for a compensable rating for chronic lymphocytic leukemia previously on appeal. Accordingly, this matter is no longer before the Board.

The RO granted a 70 percent rating for PTSD in an April 2014 rating decision, effective March 13, 2009.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded for the entire period on appeal, the claim is still in controversy and on appeal.  Id.  The issue has been recharacterized on the title page. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran filed a formal application for TDIU.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's PTSD is rated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective March 13, 2009.  The Veteran contends his symptoms warrant a higher rating.  

Reports from the Veteran indicate his symptoms have worsened.  In correspondence dated September 2017, it was reported that the Veteran experiences flashbacks more regularly, continues to have nightmares and sleepless nights, and isolates himself in his home.  It was further noted the Veteran is unable to handle loud noises of any kind and often has suicidal ideation.  From October 2013 to December 2014, VA outpatient treatment records, the Veteran reported difficulty with intrusive thoughts and nightmares, and suicidal ideation.  Records further document a psychiatric admission in March 2015 for suicidal ideation and near attempt.  The most recent medical evidence of record dated June 2016 reflects the Veteran endorsed an increase in PTSD symptoms.  

The Veteran and his representative requested a new VA examination to assess the current severity of his PTSD in correspondence dated September 2017.  In light of the time that has passed since his last VA examination and reports of the Veteran's worsening mental state, the Board finds an additional examination is required to assess the current state of the Veteran's PTSD disability.

Because the increased rating claim for PTSD is being remanded herein for further development, the Board defers decision on the TDIU claim as intertwined with the remanded rating claim.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

2. Schedule the Veteran for an examination to ascertain the severity of his PTSD.  

All opinions proffered must be supported by rationale.  

3. Thereafter, readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




